Citation Nr: 0525906	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  99-18 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for the claimed residuals 
of a fractured right mandible.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from March 1978 to February 
1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision in which the RO 
denied service connection for tinnitus and determined that 
new and material evidence had not been received to reopen a 
claim of service connection for the residuals of a right 
mandible fracture.  

In December 2000, the Board determined that new and material 
evidence had been received to reopen the claim of service 
connection for the residuals of a right mandible fracture.  
The Board then remanded both issues on appeal for additional 
evidentiary development.  

In a June 2003 decision, the Board denied the claims of 
service connection for tinnitus and for the residuals of a 
right mandible fracture.  The veteran subsequently appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  

While the case was pending at the Court, the VA Office of 
General Counsel and the veteran's attorney filed a Joint 
Motion requesting that the Court vacate the Board's June 2003 
decision and remand the veteran's claims for further 
development and readjudication.  

In a May 2004 Order, the Court granted the Joint Motion, 
vacated the Board's June 2003 decision, and remanded this 
case to the Board for readjudication.  

Thereafter, in July 2004, the Board remanded the claims for 
further evidentiary development and readjudication in light 
of the directives contained in the Joint Motion.  

In a May 2005 rating decision, the RO granted service 
connection for tinnitus and assigned a 10 percent evaluation, 
effective on June 9, 1999.  As the full benefit sought on 
appeal was granted, the issue of service connection for 
tinnitus is no longer before the Board.  



FINDING OF FACT

The veteran's currently demonstrated temporomandibular joint 
dysfunction is shown as likely as not to be related to 
injuries sustained in an automobile accident during military 
service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by temporomandibular joint dysfunction 
is due to disease or injury that was incurred in service.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Preliminary matter

At the outset, the Board notes that there was a significant 
change in the law during the pendency of this appeal.

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)).

It appears in this case that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that the 
evidence on file is now sufficient to resolve the matter in 
the veteran's favor.


Analysis

The veteran is seeking service connection for the residuals 
of a fracture of the right mandible.  He essentially contends 
that he sustained a fracture of the right mandible when he 
was in an automobile accident in Germany in 1979, and that he 
now has temporomandibular joint (TMJ) dysfunction as a 
residual of that fracture.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. § 3.102 (2004).  

As noted in the Introduction, the Board denied the veteran's 
claim in a June 2003 decision.  In that decision, the Board 
essentially concluded that the evidence of record did not 
establish that the veteran sustained a fracture of the right 
mandible in the 1979 automobile accident, and that the 
preponderance of the evidence was against finding that his 
current TMJ dysfunction was related to any injuries sustained 
in that accident.  

The veteran subsequently appealed that decision to the Court.  
In a May 2004 Order, the Court granted joint motion by the 
veteran's attorney and the VA Office of the General Counsel, 
vacated the Board's June 2003 decision, and remanded this 
case to the Board for readjudication.  

In the joint motion, the parties noted that there were 
medical records showing that the veteran was treated in 
service following an automobile accident in January 1979, and 
that there was a notation contained in those records 
indicating that x-rays of the right mandible had been 
ordered.  Because it was determined that VA had not ensured 
that all records from that treatment had been obtained and 
associated with the claims folder, the parties concluded that 
a remand was warranted.  

The parties also determined that a medical opinion obtained 
from a VA examiner in September 2001 did not adequately 
comply with the instructions contained in the Board's 
December 2000 Remand.  

Therefore, in July 2004, the Board remanded the claim of 
service connection for the residuals of a right mandible 
fracture for further evidentiary development.  

The Board finds that the RO has complied with the Board's 
July 2004 Remand instructions to the extent possible under 
the circumstances.  The RO attempted to obtain any additional 
medical records that may exist from the treatment received by 
the veteran following the January 1979 accident; however, it 
was established that no additional records are available.  

The RO also arranged for the veteran to undergo another VA 
examination in April 2005, and the report of this examination 
has been associated with the claims folder.  

Having reviewed the complete record, including the results of 
the VA examination conducted in April 2005, the Board finds 
that there is now an approximate balance of positive and 
negative evidence regarding the question of whether the 
veteran's TMJ dysfunction is related to injuries sustained in 
the January 1979 automobile accident.  

In this regard, the Board again notes the veteran's service 
medical records, which reveal that he was involved in an 
automobile accident in January 1979.  It was noted in these 
records that he had lost consciousness and was taken to a 
German hospital.  

After the veteran's condition stabilized, he was transferred 
to a U.S. military hospital.  Upon admission, it was noted 
that he had reportedly been diagnosed with a fracture of the 
right mandible and multiple traumas while at the German 
hospital.  Physical examination revealed abrasions on the 
right side of his face without significant lacerations, and 
edema over the ramus of the right mandible with limited 
motion of the lower jaw.  The veteran was subsequently 
referred for an ear, nose, and throat (ENT) evaluation to 
rule out facial bone fracture.  

In the report of the ENT evaluation, it was noted that the 
veteran had swelling and tenderness on the right side of his 
face.  On palpation, no obvious bony deformity was detected 
in regard to the right orbital margin, right zygoma, and 
right mandible.  Records indicate that x-rays studies of the 
mandible were ordered, but there is no indication as to the 
results of those x-rays or whether they were in fact 
obtained.  

Subsequent service medical records are negative for any 
further complaints or findings regarding a fracture of the 
right mandible.  

In September 2001, the veteran underwent a VA dental 
examination to clarify whether the veteran had any current 
disability related to a claimed fracture of the right 
mandible.  

The VA examiner asked the veteran how his mandible fracture 
was treated, and the veteran replied that he did not remember 
how.  The veteran also indicated that he did not recall 
having an operation and did not remember if his teeth were 
wired together or if he had any appliances placed on his 
teeth.  

The veteran indicated that he did not have any subsequent 
treatment for jaw pain while he was in the military, although 
he indicated that he reported jaw pain from time to time 
throughout the remainder of his service.  

The VA examiner obtained x-rays study, which were compared 
with x-rays taken in 1978, prior to his automobile accident.  
The examiner found no radiographic evidence of a fracture of 
the mandible on the current X-ray study.  Physical 
examination revealed that the veteran had difficulty opening 
the oral cavity, and that there was a right-sided click and 
pain.  There were also audible pops, bilaterally, of the TMJs 
and no crepitus.  

In reviewing the veteran's medical records, the examiner 
noted that, following the motor vehicle accident in service, 
the veteran was seen by ENT to rule out a mandibular 
fracture.  Although there was no obvious bone deformity felt 
on physical examination at that time, the examiner noted that 
there were no conclusive x-ray results or further comments on 
the matter of a fracture.  

The examiner further indicated that subsequent military 
records did not mention mandibular problems.  In his 
conclusion, the examiner determined that the veteran was 
involved in a motor vehicle accident and that, while the 
records did not clearly substantiate it, it was possible that 
the veteran did have a mandibular fracture.  

The examiner also noted that there was some mention of TMJ 
clicking from private physicians but that he did not see any 
evidence relating this finding directly to an accident that 
occurred in 1979.  On the current examination, the examiner 
appreciated some TMJ popping, but he could not specifically 
state whether or not the popping of the TMJs occurred from 
any specific incident in 1979.  

As discussed in detail herein above, the parties to the joint 
motion determined that the VA examiner who examined the 
veteran in September 2001 did not adequately respond to 
questions posed in the Board's December 2000 Remand.  

Therefore, the Board remanded this case once again so that 
the veteran could undergo another VA examination to clarify 
the nature and etiology of the claimed TMJ dysfunction.  

In April 2005, the veteran was examined by the same examiner 
who conducted the September 2001 VA examination.  The 
examiner obtained additional x-ray studies of the mandible, 
which reportedly agreed with earlier x-ray studies in that 
they showed no evidence of mandibular fracture or any 
deformity of the mandible.  

The examiner also reiterated that he could find no evidence 
in the claims folder establishing that the veteran did in 
fact sustain a fracture of the mandible in January 1979.  

However, the examiner also noted that there was no change in 
his earlier finding that it was possible that the veteran did 
sustain a fracture at that time.  The examiner also 
elaborated on his earlier findings by indicating that, if 
such an injury had occurred, it could have caused the type of 
TMJ dysfunction that the veteran was experiencing now.  The 
examiner explained that manifestations of a traumatic injury 
of that nature can present themselves at a later date.  

The examiner concluded that, because he had not been able to 
locate definitive evidence as to whether a fracture did in 
fact occur, he could not resolve the matter any further 
without resorting to speculation.  

In light of this record, the Board concludes that the 
evidence is at least in relative equipoise with respect to 
the question of whether the veteran sustained a fracture of 
the right mandible in the automobile accident in January 
1979.  On one hand, recent x-rays have been repeatedly 
negative for any evidence of a past history of fracture, and 
physical examination performed during the ENT evaluation in 
1979 was negative for any evidence of bony abnormality.  

On the other hand, there are notations in his service medical 
records suggesting that the veteran was found to have 
fractured his mandible in the automobile accident while he 
was admitted to the German hospital.  In addition, it appears 
that x-rays were ordered upon his admission to the U.S. 
military hospital in January 1979 to explore the possibility 
that a fracture had occurred, although the results of these 
x-rays have not been found.  

Furthermore, the VA examiner who examined the veteran in 
September 2001 and April 2005 specifically determined that it 
was possible that a fracture occurred at that time.  

Moreover, in the report of his April 2005 VA examination, the 
VA examiner further determined that the veteran's current TMJ 
dysfunction is the type of disability that could result from 
a fracture to the right mandible.  

As such, the Board finds that the currently demonstrated 
temporomandibular joint dysfunction is shown as likely as not 
to be related to injuries sustained in the automobile 
accident in service.  

Therefore, by extending the benefit of the doubt to the 
veteran in this case, the Board finds that service connection 
for the residuals of a fractured right mandible, 
characterized as temporomandibular joint dysfunction, is 
warranted.  



ORDER

Entitlement to service connection for the residuals of a 
fractured right mandible, characterized as temporomandibular 
joint dysfunction, is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


